Woods, J.,
delivered the opinion of the court.
The second assignment of error is well taken. The account of sales of the two car-loads of cattle, admitted over appellant’s objection, were incompetent. They were mere hearsay — the unsworn statements of an unknown person.
The fourth assignment is also maintainable. The verdict was not supported by proper evidence. It was found without evidence at all on a material point involved in the issue made up between the parties. By the terms of the contract of carriage between the parties, it is agreed that “should damage occur for which the company may be liable, the value at place and date of shipment shall govern the settlement,” etc. We have looked in vain to find any evidence showing the jury what the value of the cattle ivas “ at the place and date of shipment.”
It may be proper to add that the instructions, in which the jury was informed that only gross negligence would impose liability upon the railroad company, were incorrect; but these too favorable charges for the appellant were of no avail with the jury in a ease where it is doubtful if there was even negligence in the transportation of the cattle. *
Reversed and remanded.